EXHIBIT NEWS RELEASE May 15, 2009 OTC BB: VCTPF Valcent Products Inc. Announces Debt Settlements and Corporate Restructuring Initiatives Valcent Products Inc. (the “Company”, or “Valcent”) announces in order to continue the commercialization of the Verticrop system as well as maintaining its 50% interest in Vertical Algae Technologies Inc., it has initiated a corporate restructuring.As part of the restructuring Valcent settled approximately 85% of its liabilities in the aggregate of US$10,751,224 through the issuance of 528,805,109 common shares. After the debt settlements, the Company has issued and outstanding an aggregate of 591,094,635 shares of common stock. Also as part of its restructuring, the Company plans to hold a special meeting of its shareholders to approve a consolidation of common shares on a one (1) for eighteen (18) basis, and also approve a reduction in the stated capital of the common shares of the Company in an amount equivalent to its estimated deficit as at March 31, 2009. If the shareholders vote affirmatively for the planned share consolidation, and assuming the Company issues no additional shares of common stock before the share consolidation is effected, the Company’s issued and outstanding shares will be reduced to an aggregate of In addition, lockup arrangements have been reached with respect to approximately 87% of shares issued as part of the settlement of the US$10,751,224whereby a significant portion of the former creditors have agreed to not sell the stock they were issued as part of the debt settlement until at least January 1, 2010, and thereafter have agreed to restrict the number of shares each may sell in each calendar quarter in 2010 to no more than 25% of the total shares issued as part of the debt settlement.Of the 528,805,109 shares of its common stock issued to settle debts, 23,695,636 was issued in settlements of debts involving officers or directors of the Company, and these shares are also subject to the lockup agreement restrictions previously noted. In addition, secured creditors arrangements have been entered into with all of the Company’s secured creditors who have agreed to i) take partial repayment of the debt owed to them in cash, ii) the settlement of non-cash amounts already paid in shares, and iii) enter into certain lockup arrangements until January 1, 2010. Currently, the aggregate corporate liabilities after the restructuring is accomplished are estimated by management at US$1,155,000 in secured debt, approximately US$750,000 in trade payables, and certain convertible notes that the Company has (as described below), or expects to issue. Secured debt has also been optioned by the Company to prevent equity conversion through December 31, 2009. In addition, pursuant to a letter agreement dated March 24, 2009, the Company has issued US$500,000 in new 10% convertible notes to a single subscriber that will convert automatically to 4,000,000 post consolidation units of securities at the point in time that the Company achieves a share consolidation at a ratio of 18 current shares for 1 new share, where each unit is comprised of one new common share and one-third share purchase warrant, with each whole share purchase warrant exercisable at US$0.45 for a one year term into one further common share. The warrants to be issued may be exercised on a cashless basis.The subscriber has committed to lend the Company an additional US$1,500,000 at such time as the Company can confirm that it can achieve the vote required to effect a share consolidation at a ratio of 18 current shares for 1 new share.The additional convertible notewill be issued on like terms converting automatically into a further 12,000,000 post consolidation units of securities.Any shares issued to this subscriber upon the conversion of the notes would not be subject to lock up arrangements. The debt settlements, lockup, and convertible debt restructuring are a part of the Company’s plan to substantially reduce its debt and restructure the Company’s capital structure as part of the Company’s plan to further fund its business operations. 1 About Valcent Products, Inc: Valcent Products Inc. (OTCBB: VCTPF)(CUSIP: 918881103) develops highly innovative consumer and industrial products and processes for global markets. A pioneer and leader in ecotechnology with its core research and development in sustainable, renewable, and intense growth of agricultural products. For more information, visit: www.valcent.net and www.valcent.eu and visit and contribute to www.blog.valcent.net. Contacts: Investor Relations Gerry Jardine or Mike
